Citation Nr: 9922806	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  98-19 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1978 to March 1983.  
The veteran subsequently served in the Air National Guard.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for right ear hearing loss.  The 
veteran's notice of disagreement was received in August 1998.  
A statement of the case was mailed to the veteran in October 
1998.  The veteran's substantive appeal was received in 
November 1998 as to the issue of service connection for right 
ear hearing loss. 


FINDING OF FACT

There is no competent medical evidence showing right ear 
hearing loss as contemplated within the VA definition of 
hearing loss per 38 C.F.R. § 3.385.  


CONCLUSION OF LAW

The claim of service connection right ear hearing loss is not 
well-grounded. 38 U.S.C.A. 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  Additionally, the pertinent laws and regulations 
provide that sensorineural hearing loss will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1998).  The regulations pertaining to hearing 
loss provide that for the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his right ear 
hearing loss had its onset during service, this assertion 
does not make the claim well-grounded if there is no 
competent medical evidence of record of a nexus between any 
disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.



A review of the service medical records shows the upon 
entrance, the veteran was afforded a hearing evaluation.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
5
5
5
10
5
LEFT
30
30
35
35
25

During service, the veteran was treated for left ear hearing 
loss, however, he was not diagnosed as having right ear 
hearing loss.  In fact, his hearing in the right ear was 
noted to be normal.  In February 1982, the veteran was 
afforded a hearing evaluation.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
5
zero
15
10
10
LEFT
35
20
30
25
15

In March 1982, he was afforded another hearing evaluation.  
At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
zero
zero
15
15
5
LEFT
30
20
25
20
15




In May 1982, he was afforded another hearing evaluation.  At 
that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
10
5
15
15
10
LEFT
45
30
45
30
25

At an April 1985 National Guard enlistment examination, the 
veteran was afforded a hearing evaluation.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
10
5
20
20
10
LEFT
45
30
35
35
30

At a July 1986 National Guard enlistment examination, the 
veteran was afforded a hearing evaluation.  At that time, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
6000
RIGHT
15
5
25
20
20
LEFT
55
35
50
40
40




Post-service, in November 1995, the veteran was afforded a VA 
audiometric examination.  At that time, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
10
25
35
21
LEFT
50
35
45
55
46

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The diagnosis with regard to the 
right ear was mild to moderate sensorineural hearing loss 
above 3000 Hz in the right ear.  

In December 1995, the veteran was afforded a VA audiometric 
examination which revealed "right ear normal hearing after 
2000 cps."

In March 1998, a statement was received from the veteran's 
employer in which the employer stated that the "recent 
hearing test showed that you have a hearing loss in one or 
both ears at those pitches vital for understanding speech."  
Attached was a copy of the November 1995 VA hearing 
evaluation.'

In September 1998, the veteran was afforded VA audiometric 
testing.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
15
30
30
25
LEFT
50
40
50
55
48

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The diagnosis with regard to the 
right ear was mild high frequency sensorineural hearing loss 
in the right ear.  

The Board finds that the requirements of Caluza have not been 
met with respect to the issue of right ear hearing loss.  
There is currently no competent medical evidence showing that 
the veteran suffers from impaired hearing in the right ear 
resulting in a disability as defined by VA regulation 38 
C.F.R. § 3.385.  None of the Hertz frequencies is 40 decibels 
or greater; only two of the Hertz frequencies are 26 decibels 
or greater; and the speech recognition scores using the 
Maryland CNC Test is greater than 94 percent.  In the absence 
of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  As such, the veteran does not present a valid claim 
for service connection.  Rabideau.  Therefore, in light of 
the foregoing, the veteran's claim for service connection for 
right ear hearing loss must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for right ear hearing loss is denied as not well-
grounded.


REMAND

In an October 1998 rating decision, entitlement to an 
increased rating for left ear hearing loss was denied.  In 
November 1998, a notice of disagreement was received.  As 
such, the RO is now required to send the veteran a statement 
of the case as to the issue of entitlement to an increased 
rating for left ear hearing loss in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  In addition, 
the Board notes that the VA regulations were amended with 
regard to hearing loss effective June 10, 1999.  As such, the 
RO should review the veteran's claim for an increased rating 
under both the old and the new rating criteria.

Accordingly, this matter is REMANDED for the following 
action:

The RO should review the veteran's claim 
for an increased rating for left ear 
hearing loss under both the old and the 
new rating criteria.  Thereafter, the RO 
should send the veteran a statement of 
the case as to the issue of entitlement 
to an increased rating for left ear 
hearing loss in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals







